Citation Nr: 0902353	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-21 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residual symptoms from left thumb metacarpal phalangeal 
joint fusion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 through 
December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


FINDING OF FACT

The veteran's residual symptoms from a left thumb metacarpal 
phalangeal joint fusion has resulted in limitation of motion 
of the left thumb that is productive of a gap of one to two 
inches (2.5 to 5.1 centimeters) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers; but 
is not productive of a gap of more than two inches (5.1 
centimeters) between the thumb pad and the fingers.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residual symptoms from left thumb metacarpal phalangeal joint 
fusion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.71a, Diagnostic Codes 5228 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.   Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Analysis

Under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5228, a 10 percent disability evaluation is to be assigned in 
cases of limitation of motion of the thumb, on either the 
major or minor hand, that is productive of a gap of one to 
two inches (2.5 to 5.1 centimeters) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.

A maximum 20 percent disability evaluation is appropriate 
where limitation of motion of the thumb, on either the major 
or minor hand, is productive of a gap of more than two inches 
(5.1 centimeters) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.

The veteran's service medical records reflect that in 
February 1980, the veteran was shot by a pellet rifle on the 
MCP joint of the middle finger on his left hand.  At a 
follow-up treatment in May 1980, he reported pain in his left 
hand upon making gripping motions.  On examination, the 
veteran demonstrated good range of motion of the middle 
finger.  In August 1980, the veteran underwent surgery to 
remove a foreign body, sustained in the February 1980 
incident, from the left middle finger.  Service medical 
records relating to treatment for this injury do not indicate 
any reported or diagnosed symptoms or functional limitations 
with regard to his left thumb.

In May 1981, the veteran sought in-service treatment for 
complaints of left thumb pain.  At that time, he reported an 
incident that occurred eight or nine months before in which 
he slipped and fell onto his thumb.  An examination of the 
veteran's left thumb revealed limited flexion and deformity 
of the metacarpal phalangeal (MCP) joint.  Pain was noted 
over the medial joint line.  X-rays of the left thumb 
indicated an avulsion fracture at the base of the proximal 
phalanx.  Specific range of motion testing of the thumb was 
not performed.  The veteran was diagnosed with a gamekeeper's 
deformity of the left thumb.

In June 1981, the veteran underwent surgery to reconstruct 
the ulnar ligament of the MCP joint of his left thumb.  
Subsequent follow-up treatments through September 1981 
indicate uneventful recovery from the surgery.  No ankylosis 
of the left thumb was noted.  Range of motion of the left 
thumb was not tested during the course of the veteran's 
follow-up treatment.

The veteran's October 1982 separation examination report 
indicates that strength and range of motion in his upper 
extremities were normal.

After his discharge from service in December 1982, the 
veteran first sought treatment for left thumb pain in June 
2003 with Dr. Carl N. Graf of the VA medical center (VAMC) in 
Chicago, Illinois.  An examination of the thumb indicated 
pain and grinding in the carpal metacarpal (CMC) joint.  
Ankylosis of the left thumb was not noted and range of motion 
testing was not performed.  X-rays revealed arthritis in the 
CMC joint.  Based upon his examination and diagnosis, Dr. 
Graf opined that the veteran would likely require a CMC 
arthroplasty in the future.

Records relating to follow-up treatment received by the 
veteran from August 2003 through December 2003 indicate 
ongoing pain and grinding in the CMC joint of the left thumb 
with an ongoing diagnosis of CMC joint arthritis.  Ankylosis 
of the left thumb was again not noted.  Range of motion of 
the left thumb was not tested during this course of 
treatment.  The record does not indicate any further private 
or VAMC treatment for the left thumb after December 2003.

In April 2004, the veteran underwent a VA orthopedic 
examination which was performed by an examiner who reviewed 
the claims file.  At the examination, the veteran reported 
left hand pain, but denied any flare-ups of pain.  Range of 
motion testing of the left thumb revealed that he was able to 
flex the interphalangeal (IP) joint to 80 degrees.  He was 
able to approximate motion of his thumb to the metacarpal 
head of his left ring finger.  He was unable to flex his MCP 
joint due to fusion of that joint that was performed as part 
of the in-service left thumb reconstruction surgery.  The 
veteran demonstrated the ability to manipulate small objects 
with minimal difficulty and also exhibited stability on ulnar 
and RAD stress testing.  Pinch testing, however, showed 
diminished strength with CMC joint crepitus and grinding.  X-
rays of the veteran's left thumb revealed post-surgical 
fusion of the MP joint with no bony erosion.  Carpals, 
metacarpals, and phalanges were intact, and joint spaces were 
preserved.  No soft tissue abnormality was identified.  Based 
upon the examination, the examiner diagnosed the veteran with 
symptoms status post fusion of the MCP joint of the left 
thumb.

The veteran underwent a second VA orthopedic examination in 
June 2006.  At the examination, the veteran complained of 
left hand pain that worsened with excessive activity or 
contact involving that hand. He reported that cold and damp 
weather also caused his left hand pain to worsen.  He also 
reported weakness with grasping and opposition motions.  
According to the veteran, the left hand pain was constant and 
was accompanied by daily stiffness and guarding.  The veteran 
also stated that he experienced acute flare-ups of pain which 
caused him to cease performing activities with his left hand 
until the pain diminished.  On examination, the veteran 
demonstrated flexion of his IP joint to 30 degrees with pain 
being present from 20 degrees to 30 degrees.  During range of 
motion testing of the left thumb, he was able to oppose the 
thumb to his left little finger to 5.0 centimeters, to the 
left ring finger to 2.5 centimeters, and to the left middle 
finger within 2.0 centimeters.  Pain was present with motion 
of the thumb to each of the fingers.  The examiner noted poor 
left-handed grasp strength and dexterity, as well as an 
inability to manipulate small objects.  Pinch testing 
demonstrated pinch strength of 4 out of 5, and grip testing 
revealed a grip strength of 3 to 4 out of 5.  The examiner 
further opined that repetitive range of motion testing was 
not possible because of the left thumb fusion performed 
during service.  Although the examiner opined that the 
veteran's pain in his left thumb limited the veteran's range 
of motion, he noted that there were no functional limitations 
beyond those found on examination, and which are outlined 
above.

Based upon the foregoing, and pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5228, a 20 percent disability evaluation for 
the veteran's present left thumb disability is not warranted 
in this case.  In-service treatment records from May to 
September of 1981 confirm that the veteran underwent surgery 
to reconstruct the MP joint of his left thumb.  In-service 
follow-up treatment records reveal uneventful recovery from 
surgery with no indication of ankylosis.  After his discharge 
from service in October 1982, the veteran sought treatment 
for his left thumb from June to December of 2003.  Records 
relating to this course of treatment indicate ongoing reports 
of pain and grinding in the left thumb and a diagnosis of CMC 
joint arthritis, but they do not indicate any specific 
limitation of left thumb range of motion or any ankylosis.  
Range of motion testing performed at the veteran's April 2004 
VA examination indicated an ability to flex the IP joint of 
his left thumb to 85 degrees and an inability to flex the MCP 
joint due to fusion of that joint that resulted from the in-
service surgery.  A second VA examination performed in June 
2006 revealed that the veteran was able to oppose his left 
thumb within 5.0 centimeters of the little finger, 2.5 
centimeters of the ring finger, and 2.0 centimeters of the 
middle finger.  Although the examiner opined that the range 
of motion of the veteran's left thumb was limited by pain, he 
noted that there were no functional limitations beyond those 
noted in the examination.

The Board is mindful that, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, arthritis due to trauma may warrant a 
20 percent disability evaluation where such arthritis is 
confirmed by x-ray evidence to exist, involves two or more 
major or minor joint groups, and is accompanied by occasional 
incapacitating exacerbations.  Although multiple x-rays of 
the veteran's left thumb, taken from June 2003 to December 
2003, indicate arthritis of the CMC joint, those x-rays did 
not indicate involvement of two or more joint groups.  Under 
the circumstances, the provisions of Diagnostic Code 5003 are 
not applicable in this case.

Finally, the veteran has submitted no evidence showing that 
his left thumb disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation.  There is also no indication that 
this disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, the evidence of record does not support an increased 
disability evaluation in excess of 10 percent for the 
veteran's service connected residual symptoms from left thumb 
metacarpal phalangeal joint fusion.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete a claim for service connection for 
left thumb arthritis in notification letters provided to him 
in October 2003 and an April 2004.  In March 2006, the 
veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Moreover, as this case concerns an initial evaluation and 
comes before the Board on appeal from the decision which also 
granted service connection, there can be no prejudice to the 
veteran in failing to give adequate 5103(a) notice for the 
service connection claim.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which 
the VA General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's service medical records and post-
service VAMC treatment records have been obtained.  
Additionally, he was afforded two VA examinations in April 
2004 and June 2006.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran and his representative that reasonably 
affects the fairness of this adjudication.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residual symptoms from left thumb metacarpal phalangeal 
joint fusion, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


